Pope, Judge,
concurring.
I concur fully in the foregoing opinion. In addition, I would point out to the trial courts of this state that the broad rule that a probationer has no right to the assistance of counsel at a revocation hearing, set forth in such cases as Mercer v. Hopper, 233 Ga. 620 (212 SE2d 799) (1975); Reece v. Pettijohn, 229 Ga. 619 (193 SE2d 841) (1972) ; Dutton v. Willis, 223 Ga. 209 (154 SE2d 221) (1967), appears to have been modified by the United States Supreme Court’s holding in Gagnon v. Scarpelli, 411 U. S. 778 (93 SC 1756, 36 LE2d 656) (1973). See Hunter v. State, 139 Ga. App. 676 (1) (229 SE2d 505) (1976).